Citation Nr: 0946913	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-29 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to 
March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.  In that decision, the RO denied entitlement 
to service connection for a lumbosacral strain.  

The Veteran had also expressed disagreement with regard to 
the issue of entitlement to service connection for a left 
shoulder disability.  In September 2007, the RO granted 
service connection for that disability, and thereby resolved 
the appeal as to that issue.

In his September 2007 substantive appeal (VA Form 9), the 
Veteran requested a hearing before a Decision Review Officer 
at the RO. A letter informing the Veteran of his scheduled 
hearing date was sent to his address of record in October 
2007 and it was not returned as undeliverable.  However, the 
Veteran failed to appear for the scheduled hearing.  There 
are no outstanding hearing requests of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, he must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided."  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007). 

The Veteran was afforded a VA examination for a lower back 
disability in March 2007.  The examination report indicates 
that the Veteran reported that he developed a back problem 
while doing lifting and bending in service.  A diagnosis of 
lumbosacral strain was provided. 

The Veteran's service treatment records indicate that on 
several occasions he reported experiencing lower back pain 
and was diagnosed as having a lower thoracic back strain in 
January 2005.  However, the physician who conducted the March 
2007 VA examination did not provide a medical opinion with 
regard to the Veteran's lower back disability.  Subsequent to 
the March 2007 examination, the United States Court of 
Appeals for Veterans Claims issued its decision in Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) in which it held 
that a medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 
19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

As the March 2007 VA examination report did not include an 
opinion as to whether a relationship existed between the 
Veteran's lower back disability and service, a new 
examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his current lower back disability.  All 
indicated tests and studies should be 
conducted.

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
it is at least as
likely as not (50 percent probability or 
more) that the Veteran's current lower 
back disability is etiologically related 
to his in-service lower thoracic back 
strain or any other in-service disease or 
injury.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

2.  If any benefit on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order.  
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


